

116 HR 6143 IH: Moms Maternal and Behavioral Health Screening Access, Treatment, and Task Force to Expand Innovative Models to Reduce Maternal Mortality and Severe Maternal Morbidity Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6143IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Kennedy (for himself, Ms. Underwood, Mr. Katko, Ms. Adams, Ms. Scanlon, Mr. Long, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve maternal mental and behavioral health outcomes with a particular focus on outcomes for minority women, and for other purposes.1.Short titleThis Act may be cited as the Moms Maternal and Behavioral Health Screening Access, Treatment, and Task Force to Expand Innovative Models to Reduce Maternal Mortality and Severe Maternal Morbidity Act of 2020 or the Moms MATTER Act of 2020.2.Innovative models To reduce maternal mortalityTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following new part:WInnovative models to reduce maternal mortality and severe maternal morbidity399OO.DefinitionsIn this part:(1)The terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy.(2)The term Secretary means the Secretary of Health and Human Services.(3)The term Task Force means the Maternal Mental and Behavioral Health Task Force established pursuant to section 399OO–1. (4)The term behavioral health includes substance use disorder and other behavioral health conditions.399OO–1.Maternal Mental and Behavioral Health Task Force(a)EstablishmentThe Secretary shall establish a task force, to be known as the Maternal Mental and Behavioral Health Task Force, to improve maternal mental and behavioral health outcomes with a particular focus on outcomes for minority women.(b)Membership(1)CompositionThe Task Force shall be composed of no fewer than 20 members, to be appointed by the Secretary.(2)Co-chairsThe Secretary shall designate 2 members of the Task Force to serve as the Co-chairs of the Task Force.(3)Members The Task Force shall include the following:(A)Maternal mental and behavioral health care specialists; maternity care providers; and researchers, government officials, and policy experts who specialize in women’s health, maternal mental and behavioral health, maternal substance use disorder, or maternal mortality and severe maternal morbidity. In selecting such members of the Task Force, the Secretary shall give special consideration to individuals from diverse racial and ethnic backgrounds or individuals with experience providing culturally congruent maternity care in diverse communities.(B)One or more patients who have suffered from a diagnosed mental or behavioral health condition during the prenatal or postpartum period, or a spouse or family member of such patient.(C)One or more representatives of a community-based organization that addresses adverse maternal health outcomes with a specific focus on racial and ethnic disparities in maternal health outcomes. In selecting such representatives, the Secretary shall give special consideration to organizations from communities with significant minority populations.(D)One or more perinatal health workers who provide non-clinical support to pregnant and postpartum women, such as a doula, community health worker, peer supporter, certified lactation consultant, nutritionist or dietitian, social worker, home visitor, or navigator. In selecting such perinatal health workers, the Secretary shall give special consideration to individuals with experience working in communities with significant minority populations.(E)One or more representatives of relevant patient advocacy organizations, with a particular focus on organizations that address racial and ethnic disparities in maternal health outcomes.(F)One or more representatives of relevant health care provider organizations, with a particular focus on organizations that address racial and ethnic disparities in maternal health outcomes.(G)One or more leaders of a Federally qualified health center or rural health clinic (as such terms are defined in section 1861 of the Social Security Act).(H)One or more representatives of health insurers.(4)Timing of appointmentsNot later than 180 days after the date of enactment of this part, the Secretary shall appoint all members of the Task Force.(5)Period of appointment; vacancies(A)In generalEach member of the Task Force shall be appointed for the life of the Task Force.(B)VacanciesAny vacancy in the Task Force—(i)shall not affect the powers of the Task Force; and(ii)shall be filled in the same manner as the original appointment.(6)No payMembers of the Task Force (other than officers or employees of the United States) shall serve without pay. Members of the Task Force who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Task Force.(7)Travel expensesMembers of the Task Force may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.(c)StaffThe Co-chairs of the Task Force may appoint and fix the pay of staff to the Task Force.(d)DetaileesAny Federal Government employee may be detailed to the Task Force without reimbursement from the Task Force, and the detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(e)Meetings(1)In generalSubject to paragraph (2), the Task Force shall meet at the call of the Co-chairs of the Task Force.(2)Initial meetingThe Task Force shall meet not later than 30 days after the date on which all members of the Task Force have been appointed.(3)QuorumA majority of the members of the Task Force shall constitute a quorum.(f)Information from Federal Agencies(1)In generalThe Task Force may secure directly from any Federal department or agency such information as may be relevant to carrying out this part.(2)Furnishing informationOn request of the Co-chairs of the Task Force pursuant to paragraph (1), the head of a Federal department or agency shall, not later than 60 days after the date of receiving such request, furnish to the Task Force the information so requested.(g)TerminationTermination under section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.(h)Duties(1)National strategyThe Task Force shall make recommendations for a national strategy to improve maternal mental and behavioral health outcomes with a particular focus on outcomes for minority women. Such strategy shall—(A)define collaborative maternity care;(B)make recommendations to the Secretary and the Assistant Secretary for Mental Health and Substance Use on how to implement collaborative maternity care models to improve maternal mental and behavioral health with a particular focus on such outcomes for minority women;(C)identify barriers to the implementation of collaborative maternity care models to improve maternal mental and behavioral health with a particular focus on such outcomes for minority women, and make recommendations to address such barriers;(D)take into consideration as models existing State and other programs that have demonstrated effectiveness in improving maternal mental and behavioral health during the prenatal and postpartum periods;(E)promote treatment options and reduce stigma for pregnant and postpartum women with a substance use disorder;(F)assess the extent to which insurers are providing coverage for evidence-based mental and behavioral health screenings and services that adhere to existing prenatal and postpartum guidelines;(G)assess the extent to which existing guidelines and processes are culturally congruent for minority women, specifically—(i)guidelines for identifying maternal mental and behavioral health conditions, including substance use disorders;(ii)guidelines for screening and, as needed, follow-up referrals, evaluations, and treatments after positive screens for—(I)depression;(II)anxiety;(III)trauma;(IV)substance use disorders; and(V)other mental or behavioral health conditions at the discretion of the Task Force;(iii)processes for incorporating mental and behavioral health screenings into the current timeline of standard screening practices for pregnant and postpartum women, with distinctions for postpartum screening timelines for uncomplicated and complicated births; and(iv)processes for referring women with positive screens for substance use disorder to addiction treatment centers offering—(I)on-site wraparound treatment or networks for referrals;(II)multidisciplinary staff;(III)psychotherapy;(IV)contingency management;(V)access to all evidence-based medication-assisted treatment; and(VI)evidence-based recovery supports;(H)propose to the Secretary a multilingual public awareness campaign for maternal mental health and substance use disorder, with a particular focus on minority women, that includes information on—(i)symptoms, triggers, risk factors, and treatment options for maternal mental and behavioral health conditions;(ii)using the website developed under paragraph (3);(iii)the physiological process of recovery after birth;(iv)the frequency of occurrences for common conditions such as postpartum hemorrhage, preeclampsia and eclampsia, infection, and thromboembolism;(v)best practices in patient reporting of health concerns to their maternity care providers in the prenatal and postpartum periods;(vi)addressing stigma around maternal mental and behavioral health conditions;(vii)how to seek treatment for substance use disorder during pregnancy and in the postpartum period; and(viii)infant feeding options; and(I)disseminate to all State Medicaid programs under title XIX of the Social Security Act and State child health plans under title XXI of the Social Security Act an assessment of the extent to which States are providing coverage of evidence-based prenatal and postpartum mental and behavioral health screenings through such programs and plans, and an assessment of the benefits of such coverage.(2)Grant programsThe Task Force shall evaluate and advise on the grant programs under section 399OO–2.(3)Centralized websiteThe Task Force shall facilitate a coordinated effort between the Substance Abuse and Mental Health Services Administration and State departments of health to develop, either directly or through a contract, a centralized website with information on finding local mental and behavioral health providers who treat prenatal and postpartum mental and behavioral health conditions, including substance use disorder.(4)ReportNot later than 18 months after the date of enactment of the Moms MATTER Act of 2020, and every year thereafter, the Task Force shall submit to the Congress, the Centers for Medicare & Medicaid, and the Center for Medicare and Medicaid Innovation, and make publicly available, a report that—(A)describes the activities of the Task Force and the results of such activities, with data in such results stratified racially, ethnically, and geographically; and(B)includes the strategy developed under paragraph (1).(i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2021 through 2025.399OO–2.Innovation in maternity care to close racial and ethnic maternal health disparities grants(a)In generalThe Secretary shall award grants to eligible entities to establish, implement, evaluate, or expand innovative models in maternity care that are designed to reduce racial and ethnic disparities in maternal health outcomes.(b)Use of fundsAn eligible entity receiving a grant under this section may use the grant to establish, implement, evaluate, or expand innovative models described in subsection (a) including—(1)collaborative maternity care models to improve maternal mental health, treat maternal substance use disorders, and reduce maternal mortality and severe maternal morbidity, especially for minority women, consistent with the national strategy developed by the Task Force under section 399O–1(h)(1) and other recommendations of the Task Force;(2)evidence-based programming at clinics that—(A)provide wraparound services for women with substance use disorders in the prenatal and postpartum periods that may include multidisciplinary staff, access to all evidence-based medication-assisted treatment, psychotherapy, contingency management, and recovery supports; or(B)make referrals for any such services that are not provided within the clinic;(3)evidence-based programs at freestanding birth centers that provide culturally congruent maternal mental and behavioral health care education, treatments, and services, and other wraparound supports for women throughout the prenatal and postpartum period; and(4)the development and implementation of evidence-based programs, including toll-free telephone hotlines, that connect maternity care providers with women’s mental health clinicians to provide maternity care providers with guidance on addressing maternal mental and behavioral health conditions identified in patients. (c)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications for models that will—(1)operate in—(A)areas with high rates of adverse maternal health outcomes; (B)areas with significant racial and ethnic disparities in maternal health outcomes; or(C)health professional shortage areas designated under section 332; (2)be led by minority women from demographic groups with disproportionate rates of adverse maternal health outcomes; or(3)be implemented with a culturally congruent approach that is focused on improving outcomes for demographic groups experiencing disproportionate rates of adverse maternal health outcomes.(d)EvaluationAs a condition on receipt of a grant under this section, an eligible entity shall agree to provide annual evaluations of the activities funded through the grant to the Secretary and the Task Force. Such evaluations may address—(1)the effects of such activities on maternal health outcomes and subjective assessments of patient and family experiences, especially for minority women from demographic groups with disproportionate rates of adverse maternal health outcomes; and(2)the cost-effectiveness of such activities.(e)DefinitionsIn this section:(1)The term eligible entity means any public or private entity.(2)The term collaborative maternity care means an integrated care model that includes the delivery of maternal mental and behavioral health care services in primary clinics or other care settings familiar to pregnant and postpartum patients.(3)The term culturally congruent means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(4)The term freestanding birth center has the meaning given that term under section 1905(l)(3)(A) of the Social Security Act.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025.399OO–3.Group prenatal and postpartum care models(a)In generalThe Secretary shall award grants to eligible entities to establish, implement, evaluate, or expand culturally congruent group prenatal care models or group postpartum care models that are designed to reduce racial and ethnic disparities in maternal and infant health outcomes.(b)Use of fundsAn eligible entity receiving a grant under this section may use the grant for—(1)programming;(2)capital investments required to improve existing physical infrastructure for group prenatal care and group postpartum care programming, such as building space needed to implement such models; and(3)evaluations of group prenatal care and group postpartum care programming, with a particular focus on the impacts of such programming on minority women.(c)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applicants that will—(1)operate in—(A)areas with high rates of adverse maternal health outcomes;(B)areas with significant racial and ethnic disparities in maternal health outcomes; or(C)health professional shortage areas designated under section 332;(2)be led by minority women from demographic groups with disproportionate rates of adverse maternal health outcomes; or(3)be implemented with a culturally congruent approach that is focused on improving outcomes for demographic groups experiencing disproportionate rates of adverse maternal health outcomes.(d)EvaluationAs a condition on receipt of a grant under this section, an eligible entity shall agree to provide annual evaluations of the activities funded through the grant to the Secretary and the Task Force and address in each such evaluation—(1)the effects of such activities on maternal health outcomes with a particular focus on the effects of such activities on minority women, including measures such as—(A)avoidable emergency room visits;(B)postpartum care visits after delivery;(C)rates of preterm birth;(D)rates of breastfeeding initiation;(F)psychological outcomes; and(G)subjective measures of patient-reported experience of care; and(2)the cost-effectiveness of such activities.(e)DefinitionsIn this section:(1)The term eligible entity means any public or private entity.(2)The term culturally congruent means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025..